Citation Nr: 1453019	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  12-24 289A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Murfreesboro, Tennessee


THE ISSUE

Entitlement to payment of or reimbursement for private medical expenses incurred from December 18 to 21, 2011, at a private medical facility.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel



INTRODUCTION

The Veteran served on active duty from March 1981 to February 1984. 

This appeal is before the Board of Veterans' Appeals (Board) from a June 2012 decision letter of the Tennessee Valley Department of Veterans Affairs (VA) Healthcare System Medical Center in Murfreesboro, Tennessee.


FINDINGS OF FACT

1.  A prudent layperson would have reasonably expected that delay in seeking immediate medical attention for the Veteran's right hand and arm condition on December 18, 2011, would have been hazardous to life or health.

2.  No VA or other Federal facility/provider that VA has an agreement with to furnish health care services for veterans was feasibly available to the Veteran on December 18, 2011, and an attempt to use any beforehand would not have been considered reasonable by a prudent layperson.

3.  During the Veteran's treatment from December 18 to 21, 2011, the private medical facility made reasonable attempts to request transfer of the Veteran to a VA facility, including contacting the Transfer Coordinator at the nearest VA hospital.


CONCLUSION OF LAW

The criteria for payment of or reimbursement for private medical expenses incurred from December 18 to 21, 2011, have been met.  38 U.S.C.A. §§ 1725, 5107 (West 2002); 38 C.F.R. §§ 17.1000, 17.1002 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that the Veteran received emergency room (ER) treatment at a private medical facility on December 18, 2011, for an infection of the right hand.  Following treatment, he was released on December 21, 2011.

Pursuant to 38 U.S.C. § 1725, under certain circumstances, VA shall reimburse a veteran for the reasonable value of emergency treatment furnished the veteran in a non-Department facility.  VA regulations at 38 C.F.R. §§ 17.1000 through 17.1008 constitute the requirements under 38 U.S.C. 1725 that govern VA payment or reimbursement for non-VA emergency services furnished to a veteran for nonservice-connected conditions.  38 C.F.R. §§ 17.1000.

This case presents two questions: whether the substantive conditions for payment or reimbursement for emergency treatment were met on December 18; and whether costs incurred beyond the date on which the medical emergency ended may be approved.

I.  Whether the substantive conditions for payment or reimbursement were met

Payment or reimbursement under 38 U.S.C. 1725 for emergency treatment will be made only if certain conditions are met, which are listed under 38 C.F.R. § 17.1002.  The only two such conditions at issue in this case are as follows:  

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider that VA has an agreement with to furnish health care services for veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined the nearest available appropriate level of care was at a non-VA medical center).

The agency of original jurisdiction denied payment or reimbursement under 38 U.S.C. 1725 on the bases that the Veteran's right hand condition for which he sought treatment was not a medical emergency, and that VA facilities were feasibly available at the time of such treatment.

As reflected in his May 2014 testimony, the Veteran asserts that on December 18 his hand had swelled up, that he developed red streaks running up his forearm, and that the pain had become so bad that he could not deal with it.  He testified that, prior to visiting the private emergency room (ER), he called a VA nurse who recommended that he go to the nearest emergency room.  He further testified that he was homeless at that time and called his mother to take him to private medical facility, but that his mother could not drive all the way to the nearest VA hospital in Nashville, which was at least 45 miles away.  He testified that he could not visit a local VA Community Based Outpatient Clinic (CBOC), as it was a Sunday and it was not open.

Private treatment records reflect that the Veteran presented on December 18, 2011, with a wound to the palmar aspect of the right little finger, which he had incurred seven days before, but which had developed redness, erythema, and induration in that area, and which had been slowly worsening for the last 24 hours.  The record reflects that he had had progressively worse pain associated with any extension of his finger, pain in the palm of the hand, and erythema along the veins of the forearm with streaking all the way to his elbow.  The diagnosis was flexor tenosynovitis of the right little finger and hand.  The Veteran underwent incision and drainage and, following the surgery, was taken to recovery and extubated, in stable condition.

Given the Veteran's reported symptomology, including the increasing pain, redness, erythema, and induration in his hand and forearm, and his surgery and treatment on admission, and resolving reasonable doubt in his favor, the Board finds that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention for the Veteran's condition would have been hazardous to life or health.  Furthermore, December 18, 2011, was a Sunday, on which the nearby VA CBOC as not open, and the record does not reflect any VA hospital or other VA-related facility was within 55 miles from the Veteran's address of record.  Thus, resolving reasonable doubt in the Veteran's favor, the Board finds that no such VA-related medical facility would have been feasibly available during his emergency, and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson.

II. Whether costs may be approved for continued, non-emergency treatment beyond the date on which the medical emergency ended

Except as provided below, VA will not approve claims for payment or reimbursement of the costs of emergency treatment not previously authorized for any period beyond the date on which the medical emergency ended.  For this purpose, VA considers that an emergency ends when the designated VA clinician at the VA facility has determined that, based on sound medical judgment, a veteran who received emergency treatment: (1) Could have been transferred from the non-VA facility to a VA medical center (or other Federal facility that VA has an agreement with to furnish health care services for veterans) for continuation of treatment, or (2) Could have reported to a VA medical center (or other Federal facility that VA has an agreement with to furnish health care services for veterans) for continuation of treatment.  38 C.F.R. § 17.1005(b).

Claims for payment or reimbursement of the costs of emergency treatment not previously authorized may be approved for continued, non-emergency treatment, only if: (1) The non-VA facility notified VA at the time the veteran could be safely transferred to a VA facility (or other Federal facility that VA has an agreement with to furnish health care services for veterans) and the transfer of the veteran was not accepted, and (2) The non-VA facility made and documented reasonable attempts to request transfer of the veteran to VA (or to another Federal facility that VA has an agreement with to furnish health care services for veterans), which means the non-VA facility contacted either the VA Transfer Coordinator, Administrative Officer of the Day, or designated staff responsible for accepting transfer of patients at a local VA (or other Federal facility) and documented such contact in the veteran's progress/physicians' notes, discharge summary, or other applicable medical record.  38 C.F.R. § 17.1005(c).

The Veteran's December 21, 2011, discharge summary reflects that, following his right hand surgery on December 18, his phlebitis resolved very rapidly, and that by December 21, the redness had almost fully resolved.  His postoperative diagnosis was flexor tenosynovitis with secondary phlebitis and cellulitis of the right little finger and hand.  

As reflected in his September 2012 substantive appeal, the Veteran asserts that, while being treated at the private medical facility, he was asked if he was willing to be admitted to a VA facility if a bed was available, and he responded that he would.  

VA treatment records from the nurse Transfer Coordinator of the Nashville VA Medical Center reflect that she was notified of the Veteran's non-VA hospital admission on December 19, 2011.  A December 20 record reflects acknowledgement of his diagnosis and surgical procedure, and that he was currently receiving intravenous antibiotics with expected discharge on December 21.  It was noted that the Travel Coordinator would continue to follow the matter.  A December 21 follow-up note reflects that the Veteran was being discharged that day, and that the Travel Coordinator would close the matter.

The record thus reflects that the private medical facility contacted the Transfer Coordinator at the nearest VA facility regarding the Veteran's ongoing treatment, and that the VA Transfer Coordinator was aware of the Veteran's non-VA admission and treatment , including his expected discharge date.  There is no indication in such records that the VA Travel Coordinator requested that the Veteran be transferred to a VA facility or otherwise expressed that transportation of the Veteran to a VA facility was feasible but had in any way been refused by the Veteran or the private medical facility.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the private medical facility made reasonable attempts to request his transfer to a VA facility, including contacting the Transfer Coordinator at the nearest VA hospital.  Thus, payment or reimbursement of the costs of any continued, non-emergency treatment from December 18 to 21, 2011, made in connection with his December 18 emergency treatment, may be approved. 

As a final matter, during the Veteran's appeal, the applicable VA regulations were amended to authorize VA to pay for emergency treatment provided to a veteran at a non-VA facility up to the time the veteran can be safely transferred to a VA or other Federal facility and such facility is capable of accepting the transfer, or until such transfer was actually accepted, so long as the non-VA facility made and documented reasonable attempts to transfer the veteran to a VA or other Federal facility, effective January 20, 2012.  76 FR 79067-02 (December 21, 2011).  The Board in this case has applied these revised regulations.  In this regard, the Board notes that such revisions were enacted to comply with existing statutory law, specifically existing amendments made to 38 U.S.C. §§ 1725 and 1728.  Id.  Moreover, application of the revised regulations is favorable to the Veteran in this case.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir 2003); Ervin v. Shinseki, 24 Vet. App. 318 (2011).

Accordingly, payment of or reimbursement for private medical expenses incurred from December 18 to 21, 2011, must be granted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).






							[CONTINUED ON NEXT PAGE]
ORDER

Payment of or reimbursement for private medical expenses incurred from December 18 to 21, 2011, is granted.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


